1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims
   Claim 1, line 9, “Wherein” has been changed to –wherein—
   Claim 1, line 19, “Contact Lens Optical Quality Analyzer” has been changed 
to – contact lens optical quality analyzer –
   Claim 1, line 20, “of” has been changed to –for—



/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742